DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
paragraph [0056] refers to step 426 which is not in the drawings,  FIG. 4 has step 426L and step 426R with 426R for right eye, thus, in paragraph [0056] step 426 should be step 426R since this paragraph is describing for right eye and 426L was described in paragraph [0049];  and 
paragraph [0065] in the last sentence refers to frame buffer 118 while FIG. 5 illustrates left and right frame buffers 506L, 506R described in paragraph [0063] and [0064].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-13 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 14-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the first projector being configured to” in claim 14;
“a first imaging sensor elastically mounted to the wearable frame and configured to” capture in claim 14;
“one or more sensors associated mounted to the wearable frame and configured to” in claim 15;
“a temperature sensor configured to” in claim 16;
“a trigger sensor configured to” in claim 16;
“the second projector being configured to” in claim 17;

“a rigid sensing element elastically mounted to the wearable frame and configured to” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danziger, US Patent Application Publication No. 2019/0208187.  A detailed analysis of the claims follows.  This rejection is based upon the rejection in sibling PCT/ US2020/066485 written opinion present in May 27, 2021 form PCT/ISA/237.
Claim 1:
1. A computer-implemented method (Danziger:  refer to FIGs. 3-8 and paragraphs [0048]-[0073] which illustrate and describe determining an alignment correction for deformed/modified HMD frames.) comprising: 
receiving data of a first target image associated with an undeformed state of a first eyepiece of a head-mounted display device, the first eyepiece comprising a first projector that is optically coupled to the first eyepiece (Danziger:  FIGs. 3-8, display unit illustrated in FIG. 4 is rigid and has eyepiece 42L,42R optically coupled to projector 40L,40R, thus, display unit receives data of a first target image associated with an undeformed state of a first eyepiece of a head-mounted display device , refer to paragraph [0051] which describes “According to a preferred aspect of this approach, each display unit is rigid, such that each camera is in fixed alignment with the corresponding augmented reality display, and the system is provided with, or derives, an alignment mapping between each camera and the corresponding augmented reality display, typically in the form of a transformation matrix which maps the camera alignment to the display, i.e., that would allow display of the camera image correctly 
receiving data of a first captured image associated with deformed state of the first eyepiece of the head-mounted display device (Danziger:  FIGs. 3-8, processing system 55 receives from cameras 44L or 44R data of a first captured image associated with deformed state of the first eyepiece of the head-mounted display device, refer to paragraph [0052].),
the first captured image representing a transformed state of the first target image and is received by a first imaging sensor optically coupled to the first projector of the first eyepiece (Danziger:  FIGs. 3-8, paragraph [0060] “Optics assemblies 40R and 40L project the image into corresponding see-through optical elements 42R and 42L, preferably implemented as transparent light-guiding optical elements with either partial-reflectors or diffractive optical elements for coupling-out a virtual image onto the right and left eyes of the observer, respectively.”; regarding the claimed “first imaging sensor optically coupled” refer to coupling of camera 44L,44R to projector 40L,40R illustrated in FIGs. 3-6 which is considered to cover optically coupled since claim is silent as to a limiting function of the claimed coupling which could result in a structural distinction.), 
the first imaging sensor being part of the head-mounted display device (Danziger:  FIGs. 3-8, left camera 44L and right camera 44R being part of the head-
determining a first transformation that maps the first captured image to the first target image (Danziger:  determining the alignment correction, refer to paragraphs [0049], [0050], [0052], [0053], [0062], and [0073].); and 
applying the first transformation to a subsequent image for viewing on the first eyepiece of the head-mounted display device (Danziger:  FIG. 8, steps 126 and 128, paragraph [0073] which describes “(steps 126 and 128), thereby allowing a left virtual image to be converted to a left transformed virtual image for projection from projector 40L and a right virtual image to be converted to a right transformed virtual image for projection from projector 40R, so as to generate correctly aligned viewed images.”.).  
Claim 2:
2. The computer-implemented method of claim 1, further comprising: 
transmitting the transformed subsequent image to the first projector optically coupled to the first eyepiece (Danziger:  FIG. 8, steps 126 and 128, paragraph [0073] which describes “(steps 126 and 128), thereby allowing a left virtual image to be converted to a left transformed virtual image for projection from projector 40L and a right virtual image to be converted to a right transformed virtual image for projection from projector 40R, so as to generate correctly aligned viewed images.”.). 
Claim 6:
6. The computer-implemented method of claim 1, wherein the first transformation aligns each individual color channel of the first captured image with each individual color channel of the first target image (Danziger:  FIGs. 3-6, display unit illustrated in FIGs. 3-6 display unit is a color display, refer to paragraph [0064], which meets BRI of the 
 Claim 7:
7. The computer-implemented method of claim 1, further comprising: 
receiving a trigger signal, wherein determining the first transformation is responsive to receiving the trigger signal (Danziger:  refer to paragraphs [0072] and [0073].).  
Claim 8:
8. The computer-implemented method of claim 1, 
wherein the first eyepiece of the head- mounted display device is optically transparent (Danziger:  refer to paragraph [0060] which describes “Optics assemblies 40R and 40L project the image into corresponding see-through optical elements 42R and 42L, preferably implemented as transparent light-guiding optical elements with either partial-reflectors or diffractive optical elements for coupling-out a virtual image onto the right and left eyes of the observer, respectively.”) and 
wherein the first transformation accounts for a relative position of the first imaging sensor to the first eyepiece (Danziger:  since camera 44L,44R is fixed to respective eyepiece 42L,42R then alignment correction transformation algorithm  accounts for a relative position of the first imaging sensor to the first eyepiece, refer to paragraph [0050] “According to this approach, each of the two displays ("projectors") is rigidly attached to a forward looking camera. A support structure bridging between the eye-
Claim 9:
Claim 1 covers the left or right eye display unit while claim 9 adds the right or left eye display unit to form binocular.  Thus rationale given for claim 1 applies to claim 9 since Danziger is binocular.  

receiving data of a second target image associated with an undeformed state of a second eyepiece of the head-mounted display device, the second eyepiece comprising a second projector that is optically coupled to the second eyepiece (Danziger:  FIGs. 3-8, display unit illustrated in FIG. 4 is rigid, thus, display unit receives data of a second target image associated with an undeformed state of a second eyepiece of a head-mounted display device , refer to paragraph [0051] which describes “According to a preferred aspect of this approach, each display unit is rigid, such that each camera is in fixed alignment with the corresponding augmented reality display, and the system is provided with, or derives, an alignment mapping between each camera and the corresponding augmented reality display, typically in the form of a transformation matrix which maps the camera alignment to the display, i.e., that would allow display of the camera image correctly aligned with the real world for a distant scene viewed through the augmented reality display. The support structure, on the other hand, is not necessarily assumed to sufficiently rigid to provide invariant alignment between the left-eye and right-eye display units over a period of time, and in certain particularly preferred implementations, includes an adjustment mechanism, allowing adjustment of the IPD for different users, which typically results in some variation of angular alignment during adjustment.”.); 
receiving data of a second captured image associated with deformed state of the second eyepiece (Danziger:  FIGs. 3-8, processing system 55 receives from cameras 44L or 44R data of a first captured image associated with deformed state of the first eyepiece of the head-mounted display device, refer to paragraph [0052].), 

the second imaging sensor being part of the head-mounted display device (Danziger:  FIGs. 3-8, left camera 44L and right camera 44R being part of the head-mounted display device, refer to paragraphs [0050] and [0051].); 
determining a second transformation that maps the second captured image to the second target image (Danziger:  determining the alignment correction, refer to paragraphs [0049], [0050], [0052], [0053], [0062], and [0073].); and 
applying the second transformation to a subsequent image for viewing on the second eyepiece of the head-mounted display device (Danziger:  FIG. 8, steps 126 and 128, paragraph [0073] which describes “(steps 126 and 128), thereby allowing a left virtual image to be converted to a left transformed virtual image for projection from projector 40L and a right virtual image to be converted to a right transformed virtual image for projection from projector 40R, so as to generate correctly aligned viewed images.”.).  
Claim 10:
10. The computer-implemented method of claim 9, wherein the first transformation is dependent on the second transformation and wherein the second 
Claim 11:
11. The computer-implemented method of claim 9, 
wherein the first imaging sensor is rigidly connected to the second imaging sensor (Danziger:  FIG. 3, when 46 is locked then cameras 44L and 44R are rigidly connected.) and 
wherein the first eyepiece and the second eyepiece are deformable relative to the first imaging sensor and the second imaging sensor (Danziger:  while camera 44L,44R is described as fixed to respective eyepiece 42L,42R this is relative such than any slight deformation meets BRI of claimed “deformable relative to”, refer to paragraph [0050] “According to this approach, each of the two displays ("projectors") is rigidly attached to a forward looking camera. A support structure bridging between the eye-projectors is relatively less rigid and/or can be modified and locked by the user according to his or her personal IPD. The images of a scene received by the cameras 
Claim 12:
This claim is similar to claim 8.  Claim 8 covers the left or right eye display unit while claim 12 adds the right or left eye display unit to form binocular.  Thus rationale given for claim 8 applies to claim 12 since Danziger is binocular.  
12. The computer-implemented method of claim 9, wherein the second transformation accounts for a relative position of the second imaging sensor relative to 
	Claims 14, 17, and 18:
	Claims 14, 17, and 18 are device claim versions of method claims 1, 9, and 10 and are rejected for the same reasons.  Claim 14 corresponds to claim 1, claim 17 corresponds to claim 9, and claim 18 corresponds to claim 10.
	Claim 19:
	Claim 19 is a device claim version of method claim 1 and is rejected for the same reasons.  In light of Applicant’s written description at paragraph [0034] the claimed rigid sensing element corresponds to Danziger’s cameras 44L,44R.
	Claim 20:
	20. The head-mounted display device of claim 19, wherein the rigid sensing element is one of 
	an imaging sensor (Danziger:  cameras 44L,44R.), 
	a position-sensing diode (Danziger:  cameras 44L,44R cover position-sensing diode since cameras 44L,44R cover CMOS cameras having CMOS photodiode as pixel sensor.), or 
	a LiDAR sensor (Danziger:  silent as to this claim limitation.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger, US Patent Application Publication No. 2019/0208187, in .  
Claim 4:
4. The computer-implemented method of claim 1, further comprising: 
receiving a temperature measurement of the first imaging sensor (Danziger:  silent as to this claim limitation.  Pouland:  temperature sensors, refer to claims 4 and 6 and paragraphs [0028], [0040], [0043], and [0044].); and 
accounting for the received temperature measurement in the first transformation (Danziger:  silent as to this claim limitation.  Pouland:  paragraphs [0043]-[0048].). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pouland to modify Danziger to include a temperature sensor and to modify alignment algorithm based on temperature since this will reduce misalignment of the display system relative to the user's eyes, Pouland at paragraphs [0001] and [0028].
Claim 5:
This claim corresponds to and is broader than claim 4 and is rejected for similar reasons.
5. The computer-implemented method of claim 1, further comprising: 
receiving data from one or more sensors representing a state of a real-world environment external to the head-mounted display device, wherein the first transformation aligns features of the real-world environment with corresponding features from the first target image (Danziger:  silent as to this claim limitation.  Pouland:  claims 4 and 6 and paragraphs [0028], [0040], and [0043]-[0048], external temperature affects 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pouland to modify Danziger to include a temperature sensor and to modify alignment algorithm based on temperature since this would reduce misalignment of the display system relative to the user's eyes, Pouland at paragraphs [0001] and [0028].
  Claim 13:
This claim is similar to claim 4.  Claim 4 covers the left or right eye display unit while claim 13 adds the right or left eye display unit to form binocular.  Thus rationale given for claim 4 applies to claim 13 since Danziger is binocular.  
13. The computer-implemented method of claim 9, further comprising: 
receiving a temperature measurement of the second imaging sensor (Danziger:  silent as to this claim limitation.  Pouland:  temperature sensors, refer to claims 4 and 6 and paragraphs [0028], [0040], [0043], and [0044].); and 
accounting for the received temperature measurement in the second transformation (Danziger:  silent as to this claim limitation.  Pouland:  paragraphs [0043]-[0048].). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pouland to modify Danziger to include a temperature sensor and to modify alignment algorithm based on temperature since this will reduce misalignment of the display system relative to the user's eyes, Pouland at paragraphs [0001] and [0028].


	Claims 15 and 16 are device claim versions of method claims 4, 5, and 7 and are rejected for the same reasons.  Claim 15 corresponds to claim 5 and claim 16 corresponds to claims 4 + 7.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 3:
	3. The computer-implemented method of claim 1, further comprising: 
	transmitting the data of the first target image to the first projector; and 
	capturing the data of the first target image by the first imaging sensor optically coupled to the first projector.  
	The prior art of record fails to teach or suggest in the context of parent claim 1 “transmitting the data of the first target image to the first projector; and capturing the data of the first target image by the first imaging sensor optically coupled to the first projector”.  In Danziger cameras 44L,44R are forward facing and camera 56 is external to the HMD, however, capturing data from projector 40L,42L and in pending claim 1 “the first imaging sensor being part of the head-mounted display device”.  In Pouland camera 60 is in docking unit 14 and is external to the HMD, however, capturing data from microprojector 16R,16L and in pending claim 1 “the first imaging sensor being part 
	Claim 20:
	Regarding claim 20 the prior art of record fails to teach or suggest in the context of parent claim 19 the alternatively claimed wherein the rigid sensing element is a LiDAR sensor.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613